
	
		II
		110th CONGRESS
		2d Session
		S. 3628
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act
		  of 1964 to establish provisions with respect to religious accommodations in
		  employment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workplace Religious Freedom Act of
			 2008.
		2.Amendments
			(a)DefinitionsSection 701 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e) is amended—
				(1)in subsection (j)—
					(A)by inserting (1) after
			 (j); and
					(B)by adding at the end the following:
						
							(2)For purposes of paragraph (1), the practice
				of wearing religious clothing or a religious hairstyle, or of taking time off
				for a religious reason, imposes an undue hardship on the conduct of the
				employer’s business in accommodating such practice only if the accommodation
				imposes a significant difficulty or expense on the conduct of the employer’s
				business when considered in light of factors set forth in section 101(10)(B) of
				the Americans with Disabilities Act of 1990 (42 U.S.C.
				12111(10)(B)).
							;
				and
					(2)by adding at the end the following:
					
						(o)(1)The term taking time off for a
				religious reason means taking time off for a holy day or to participate
				in a religious observance.
							(2)The term wearing religious clothing
				or a religious hairstyle means—
								(A)wearing religious apparel (as defined in
				section 774 of title 10, United States Code);
								(B)wearing jewelry or other ornament as a
				religious practice or an expression of religious belief;
								(C)carrying a symbolic object as required by
				religious observance; or
								(D)adopting the presence, absence, or style of
				a person’s hair or beard as a religious practice or an expression of religious
				belief.
								.
				3.Effective date; application of amendments;
			 severability
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by section 2 take effect on
			 the date of enactment of this Act.
			(b)Application of amendmentsThis Act and the amendments made by section
			 2 do not apply with respect to conduct occurring before the date of enactment
			 of this Act.
			(c)Severability
				(1)In generalIf any provision of an amendment made by
			 this Act, or any application of such provision to any person or circumstance,
			 is held to be unconstitutional, the remainder of the amendments made by this
			 Act and the application of the provision to any other person or circumstance
			 shall not be affected.
				(2)Definition of religionIf, in the course of determining a claim
			 brought under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et
			 seq.), a court holds that the application of the provision described in
			 paragraph (1) to a person or circumstance is unconstitutional, the court shall
			 determine the claim with respect to that person or circumstance by applying the
			 definition of the term religion specified in section 701 of that
			 Act (42 U.S.C. 2000e), as in effect on the day before the date of enactment of
			 this Act.
				
